DETAILED ACTION
This office action is in response to the Application No. 15880611 filed on
05/13/2022. Claim 9 has been cancelled, claims 1-8 and 10-20 are presented for examination and are currently pending. Applicant’s arguments have been carefully and respectfully considered.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments are moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 2, 6-8, 10-12, 15-18 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Virkar et al. (US20100063948) in view of Ribeiro et al. ("Mlaas: Machine learning as a service." 2015 IEEE 14th International Conference on Machine Learning and Applications (ICMLA). IEEE, 2015) and further in view Garg et al (US20200019882 filed 12/15/2016)

	Regarding claim 1, Virkar teaches a computer-implemented method comprising; (implemented using software, the software may be stored in a computer program product and loaded into computer system, para. 0209)
an ensemble of machine learning engines; (more than one learning machine,
para. 0099)
configured to operate on a predetermined task; (once a problem has been 
formulated, para. 0099)
causing the ensemble of machine learning engines to operate on the 
predetermined task; (once a problem has been formulated, more than one 
learning machines may be trained to solve the problem, para. 0099)
and monitoring performance metrics of the machine learning engines in the 
ensemble of machine learning engines; (complete set of results is reviewed, 
and the best list is chosen by various criteria, para. 0124)
 while the ensemble operates on the predetermined task; (during multiple 
training sessions, para. 0058)
	Virkar does not explicitly teach receiving at an orchestration entity information descriptive of attributes of a plurality of machine learning engines; comprises at least authorship and a language of each machine learning in the plurality of machine learning engines; generating, based on the information, a unique signature for each machine learning engine of the plurality of machine learning engines; creating, based on the unique signature for each machine learning engine.
	Ribeiro teaches descriptive of attributes of a plurality of machine learning engines (the algorithm behavior, pg. 899, right col, third para) of multilayer perceptron, support vector regression and k-nearest neighbors machine learning algorithms (pg. 901, left col, A. Algorithms)
	generating, based on the information (when the new instance is created, pg. 899, left col, first para.)
	a unique signature for each machine learning engine (and a new instance of a Model-μ is composed of a model unique identifier and algorithm, pg. 899, right col, first para)
	of the plurality of machine learning engines; (pg. 901, Table 1)
	creating (a new instance of a Model-μ composite is created, pg. 899, right col, second para. C. Model-μ composite), based on the unique signature for each machine learning engine, machine learning engine (and a new instance of a Model-μ is composed of a model unique identifier and algorithm, pg. 899, right col, first para).
	Virkar and Ribeiro are analogous art in the same field of endeavor as both describe the system and method of combining a plurality of machine learning algorithms for problem solving.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Virkar to incorporate the teachings of Ribeiro for the benefit of more flexible handling of multiple data sources and different machine learning algorithms at the same time (Ribeiro, pg. 896, right col, second para.) and executing multiple models concurrently (Ribeiro, pg. 902, right col, third paragraph).       
	Virkar modified by Ribeiro does not explicitly teach receiving at an orchestration entity information, wherein the information comprises at least authorship and a language. 
	However, Garg teaches receiving at an orchestration entity information, wherein the information comprises at least authorship and a language (a data analytics wrapper can be configured to search for and discover models that are deployed locally in a target application and/or models that are deployed in a remote cluster/cloud environment. For example, discoverable paths (e.g., a path on a local disk, a Uniform Resource Identifier (URI), a Uniform Resource Locator (URL), etc.) can be configured using model metadata and/or environment variables [0107]; Model identifier (ID): a unique identifier of a model, which can, in some embodiments, can be unique across the models deployed in a target application or in a model server eco-system [0074]; Model author: a name(s) of the author(s) of the model [0090]; a machine learning model package can be a deployable package that includes a trained and validated machine learning model. In some embodiments, a machine learning model package can include a run-time compiled, trained, and validated machine learning model object that can be used to make predictions. For example, the model object can be an R programming language object, a Python programming language script or compiled program, a Matlab programming language executable package, etc [0070]) and generating a unique signature based on the information (For example, discoverable paths (e.g., a path on a local disk, a Uniform Resource Identifier (URI), a Uniform Resource Locator (URL), etc.) can be configured using model metadata and/or environment variables [0107]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have of modified the method of Virkar modified by Ribeiro to incorporate the teachings of Garg for the benefit of a deployable package which can allow an end-user device (i.e., a client device) to use a machine learning model without having access to a model-building environment and/or a high-end computing device (e.g., a server) (Garg, [0070])

	Regarding claim 2, Modified Virkar teaches the method of claim 1. Ribeiro teaches further comprising updating a given unique signature of a given machine learning engine in the ensemble of machine learning engines (after the Model-μ instance is deployed and the artifacts descriptor file is updated, pg. 901, right col, fourth para.)
	based on the performance metrics for the given machine learning engine; (the test and validate functions use the results from the Algorithm’s train and predict calls, pg. 901, right col, second and third para.)
The same motivation to combine as the independent claim 1 applies here.
	Virkar teaches recreating, based on the unique signature for each machine learning engine including an updated unique signature of the given machine learning engine (recreate the optimally-trained machine (i.e., if the optimally-trained machine was an SVM, a new SVM is trained using the training data/pattern the produced that optimally-trained machine, para. 0178))
a new ensemble of machine learning engines configured to operate on a predetermined task (selecting the best measures of performance, and combining them into an effective ensemble, will allow automated parameter selection, para. 0172).

	Regarding claim 6, Modified Virkar teaches method of claim 1, Ribeiro teaches further comprising configuring selected machine learning engines in the ensemble of machine learning engines in a service chain (an architecture, pg. 897, right col, last para., which integrates multiple machine learning processes into a distributed and horizontally scalable system (pg. 897, right col, last para.) and platform as a service based on the service component architecture, pg. 896, right col, second para.)
	to operate on a predetermined task (for prediction modeling tasks, pg. 896, right col, third para.)
The same motivation to combine as the independent claim 1 applies here.

Regarding claim 7, Modified Virkar teaches method of claim 1, Virkar teaches wherein the information comprises at least one of a math model, data attributes, hardware requirements, software requirements, memory requirements, input/output features, data features, configuration, and operational characteristics that vary over time (each of the learning machines identifies a unique solution to the formulated problem, which may be expressed as a mathematical method and/or other features, para. 0156)

Regarding claim 8, Modified Virkar teaches method of claim 1, Virkar teaches wherein causing the ensemble of machine learning engines to operate on the predetermined task comprises sending from the orchestration entity configuration information (the Builder component will then create and configure a new Model-μ instance, the Builder component sends (pg. 900, left col, fourth bullet pt.))
to resource managers corresponding to respective machine learning engines in the ensemble of machine learning engines (and serves (Model-μ instance prediction) to external modules through the Get Prediction Service (pg. 898, right col, second para.)) 

Regarding claim 10, Modified Virkar teaches method of claim 1, Virkar teaches further comprising processing outputs from each machine learning engine in the ensemble of machine learning engines (outputting the selected trained learning machine, para. 0035)
 by a machine learning engine different from the machine learning engines in the ensemble of machine learning engines (by self-optimizing SVM (support vector machine), which in turn, will display the results pack to the user output, para. 0202).

Claim 11 is similar to claim 1 and is therefore rejected in the same manner, the 
same art and reasoning is applied. Further Virkar teaches
	a device comprising an interface unit configured to enable network communications; (computer system also include a communications interface, para. 0207)
	a memory and one or more processors coupled to the interface unit and the memory, and configured to (computer system 300 includes one or more processors, such as processor, para. 0204, can include a display interface, also includes a main memory, para. 0205).

Claim 12 is similar to claim 2 and is therefore rejected in the same manner, the 
same art and reasoning is applied. Further Virkar teaches 
	wherein the one or more processors (one or more processors, para. 0204)

Claim 15 is similar to claim 6 and is therefore rejected in the same manner, the 
same art and reasoning is applied. Further Virkar teaches 
	wherein the one or more processors (one or more processors, para. 0204)

	With regards to claim 16, it is substantially similar to claim 7, and is rejected in the same manner, the same art and reasoning applying.

Claim 17 is similar to claim 1 and is therefore rejected in the same manner, the 
same art and reasoning is applied. Further Virkar teaches
	one or more non-transitory computer readable storage media encoded with software comprising computer executable instructions that, when executed, are operable to (storage medium having stored therein computer software and/or data, para. 0205).

Claim 18 is similar to claim 2 and is therefore rejected in the same manner, the 
same art and reasoning is applied. Further Virkar teaches 
the non-transitory computer readable storage media (storage medium having stored therein computer software and/or data, para. 0205).
		
Claim 20 is similar to claim 16 and is therefore rejected in the same manner, the 
same art and reasoning is applied. Further Virkar teaches 
the non-transitory computer readable storage media (storage medium having stored therein computer software and/or data, para. 0205).

5.	Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Virkar et al. (US20100063948) in view of Ribeiro et al. ("Mlaas: Machine learning as a service." 2015 IEEE 14th International Conference on Machine Learning and Applications (ICMLA). IEEE, 2015) in view of Garg et al (US20200019882 filed 12/15/2016) and further in view of Vasseur et al (US20140222728).

	Regarding claim 3, Modified Virkar teaches the method of claim 1, but modified Virkar does not explicitly teach further comprising receiving the information via a registration process by which an owner of each of the plurality of machine learning engines registers with the orchestration entity and supplies attributes to the orchestration entity.
	However, Vasseur teaches further comprising receiving the information (requirements of LMs (learning machines), para. 0038, which are computational entities that rely on one or more ML (machine learning) algorithms, para. 0006 (are received) by letting the NMS know their requirements, para. 0038)
	via a registration process by which an owner of each of the plurality of machine learning engines registers (registering LMs, when new LMs are enabled, para. 0038)
	with the orchestration entity (at a Network Management Server (NMS), para. 0038)
	and supplies attributes to the orchestration entity (the LM will supply the information and could keep continuing to do so till it runs out of any useful information to supply, para. 0046).
 Virkar and Vasseur are analogous art in the same field of endeavor as both describe the system and method of combining a plurality of machine learning algorithms for problem solving.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Virkar to incorporate the teachings of Vasseur for the benefit of the design and development of algorithms that take as input empirical data (such as network statistics and states, and performance indicators), recognize complex patterns in these data, and solve complex problems (Vasseur, para. 0004).

6.	Claims 4, 13 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Virkar et al. (US20100063948) in view of Ribeiro et al. ("Mlaas: Machine learning as a service." 2015 IEEE 14th International Conference on Machine Learning and Applications (ICMLA). IEEE, 2015) in view of Garg et al (US20200019882 filed 12/15/2016) and further in view of Avasarala et al (US20160203318)

Regarding claim 4, Virkar modified with Ribeiro with Cook teaches the method of claim 1, but modified Virkar does not explicitly teach further comprising receiving the information by scanning software code associated with respective machine learning engines of the plurality of machine learning engines.
However, Avasarala does teach further comprising receiving the information (server stores and maintains data of automated machine learning, para. 0126, and the server comprises a processor, para. 0125)
by scanning software code associated with respective machine learning engines (pre-preprocessor that scans every PE32 file, para. 0099, and each file has section for code, para. 0098, which is an executable code, para. 0094, 0056, and PE32 is a classifier, para. 0053, created by applying machine learning algorithms, para, 0018)
	Virkar and Avasarala are analogous art in the same field of endeavor as both describe the system and method of combining a plurality of machine learning algorithms for problem solving.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Virkar to incorporate the teachings of Avasarala for the benefit of executing a machine learning program on the repository of files to identify features that are indicative of a file being malware (Avasarala, para. 0039).

	Regarding claim 13, Virkar modified with Ribeiro with Cook teaches the method of claim 11, Virkar teaches 
	wherein the one or more processors (one or more processors, para. 0204)	However, modified Virkar does not explicitly teach further comprising receiving the information by scanning software code associated with respective machine learning engines of the plurality of machine learning engines.
Avasarala does teach further comprising receiving the information (server stores and maintains data of automated machine learning, para. 0126, and the server comprises a processor, para. 0125)
by scanning software code associated with respective machine learning engines (pre-preprocessor that scans every PE32 file, para. 0099, and each file has section for code, para. 0098, which is an executable code, para. 0094, 0056, and PE32 is a classifier, para. 0053, created by applying machine learning algorithms, para, 0018)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Virkar to incorporate the teachings of Avasarala for the benefit of executing a machine learning program on the repository of files to identify features that are indicative of a file being malware (Avasarala, para. 0039).

Claim 19 is similar to claim 4 and is therefore rejected in the same manner, 
the same art and reasoning is applied. Further Virkar teaches 
the non-transitory computer readable storage media (storage medium having stored therein computer software and/or data, para. 0205).
	
7.	Claim 5 is rejected under 35 U.S.C 103 as being unpatentable over Virkar et al. (US20100063948) in view of Ribeiro et al. ("Mlaas: Machine learning as a service." 2015 IEEE 14th International Conference on Machine Learning and Applications (ICMLA). IEEE, 2015) in view of Garg et al (US20200019882 filed 12/15/2016) in view of Vasseur et al (US20140222728) and further in view of Dirac et al (US20150379430).

	Regarding claim 5, modified Virkar teaches the method of claim 3, but modified Virkar does not explicitly teach wherein monitoring performance metrics includes invoking an application programming interface (API) identified during the registration process.
	However, Dirac teaches wherein monitoring performance metrics (monitoring agents that collect performance metrics from the resources used for the various phases of machine learning operations, para. 0138)
	includes invoking an application programming interface (API) identified during the registration process (an API for registering … with the MLS (machine learning service), para. 0158)
	Virkar and Dirac are analogous art in the same field of endeavor as both describe the system and method of using machine learning for data analytics.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Virkar to incorporate the teachings of Dirac in order to facilitate publishing a models for use by a wider audience than just the creators of the model (Dirac, para. 0090).

8.	Claim 14 is rejected under 35 U.S.C 103 as being unpatentable over Virkar et al. (US20100063948) in view of Ribeiro et al. ("Mlaas: Machine learning as a service." 2015 IEEE 14th International Conference on Machine Learning and Applications (ICMLA). IEEE, 2015) in view of Garg et al (US20200019882 filed 12/15/2016) and further in view of Dirac et al (US20150379430).

	Claim 14 is similar to claim 5 and is therefore rejected in the same manner, the same art and reasoning is applied. Further Virkar teaches wherein the one or more processors (one or more processors, para. 0204)


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.G./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121